§§

FILED

UNITED sTATEs DISTRICT CoURT UCT 3 0 2059
FoR THE DISTRICT oF CoLUMBIA clerk U s
l ~ .  '
Bankruptcyis€tb|g»t't:nd
LESTER JoN RUsToN, )
)
Plaintiff, )
)
v. ) Civil Action N0. 0(\ ‘ .f

) o 2039
CYNTHIA M. DEITLE, )
)
Defendant. )

MEMoRANDIJM oPlNloN

This matter comes before the court on review of plaintiff’s application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint.

The court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim
upon which relief can be granted. 28 U.S.C. § l9l5(e)(2)(B). ln Neitzke v. Williams, 490 U.S.
319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only
claims based on an indisputably meritless legal theory, but also claims whose factual contentions
are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of
cases whose factual contentions are clearly baseless. Id. at 328. The trial court has the discretion
to decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged
are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

Plaintiff brings this action against Special Agent Cynthia Deitle of the F ederal Bureau of

Investigation under Bz`vens v. Six Urzknown Named Agerzts of the Fea'. Bureau of Narcotz`cs, 403

U.S. 388 (l97l), and the Racketeer influenced and Corrupt Organizations Act ("RICO"), see 18
U.S.C. § 1961 et seq. In a confused and rambling pleading, plaintiff alleges that Special Agent
Deitle has conspired with others in order to entrap him, to effect his kidnapping and torture, and
to obstruct his covert counter-intelligence operations with respect to the actions of Afghan
nationals in Texas.

The court is mindful that complaints filed by pro se litigants are held to less stringent
standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404
U.S. 519, 520 (1972). Having reviewed plaintiff’ s complaint, it appears that its factual
contentions are baseless and wholly incredible. For this reason, the complaint is frivolous and
must be dismissed. See 28 U.S.C. § l9l5(e)(2)(B)(i).

An Order consistent with this Memorandum Opinion is issued separately.

United States Distr1ct Judge

Date:/¢ | \g_\ a~’-`¢